CES ESTES OS IGE BSH AIP Oa capi a's

COMMODITY FUTURES TRADING COMMISSION
140 Broadway, 19th Floor
New York, New York 10005
Telephone: (646) 746-9700
Facsimile: (646) 746-9940

 

Division of

Enforcement
June 2, 2021
BY ECF
Hon. John G. Koel! APPLICATION GRANTED
United States District Judge —~ SO ORDERED

United States District Court
Southern District of New York Sah VA bof (Oe
500 Pearl Street, Courtroom 14A ; ep.
New York, NY 10007-1312 é /2 /: John G. Koelll,

7? |

Re: CFTC v. John David McAfee and Jimmy Gale Watson,
1:21-ev-1919 (GK)

Dear Judge Koeltl:

Plaintiff Commodity Futures Trading Commission (the “CFTC”) respectfully writes the
court to provide a status update concerning service of process on Defendant John D. McA fee.!

The CFTC understands that McAfee currently is detained in a Spanish prison in
connection with extradition requests by the U.S. Department of Justice. In accordance with Rule
A4(£)(1) of the Federal Rules of Civil Procedure, the CFTC began the process of serving McAfee
through the Convention on Service Abroad of Judicial and Extrajudicial Documents in Civil or
Commercial Matters (the “Hague Convention”) on April 14 by requesting assistance from the
designated central authority in Spain for Hague Convention requests (the Spanish Ministry of
Justice) and transmitting the requisite summons, complaint and other initial case documents in
English and in Spanish.

Yesterday, on June 1, 2021, the CFTC received in the mail written acknowledgment from
the Spanish Ministry of Justice of the request for assistance. The acknowledgment stated further
that the request had been forwarded to the competent authorities to comply with the request.

 

' Defendant Jimmy Gale Watson was served timely, and the Court granted his application for a 90-day extension of
the time to respond to the Complaint. See Dkt, No. 13.

 
Case 1:21-cv-01919-
Cae Ste. 01919- 3G Foe FeO Bee rule

June 2, 2021
Page 2

At present, the CFTC cannot estimate how long the process in Spain will take to
complete. Because the service is in a foreign country and is proceeding under Rule 4(f), on its
own terms Rule 4(m) “does not apply.”

Accordingly, the CFTC respectfully proposes that it provide the Court a status update on
its efforts to serve McAfee by July 15, 2021.

Respectfully submitted,

s/David W. Oakland

ce: Arnold Spencer, Esq. (counsel for co-defendant Watson)

 
